Truly, J.,
delivered the opinion of the court.
The ordinance on which this prosecution is based was properly proven on the trial. The record shows that the district attorney introduced ch. 261, p. 304, of the Acts of 1860, being a legislative amendment of the charter of the city of Jackson. A reading of that act discloses that the fourth section thereof provides that “all offenses against the criminal laws of this state occurring within the limits of said corporation, not amounting to a felony, shall be deemed violations of the ordinances of the city of Jackson and punishable as such.” This was a part of the fundamental law of the city, requiring no ordinance to put it into operation or effect. Under that law any violation *794of the criminal laws of the state, if a misdemeanor, could have been prosecuted in the name of the city, even had no special ordinance ever been adopted embodying this provision. The record further shows proof of a compilation of all existing ordinances in 1890, and the codification thereof pursuant to the provisions of § 3010, Code 1892, subsequent to the adoption by the city of the code chapter on “Municipalities.” This was positive and direct evidence that the ordinance for the violation of which appellant was convicted was duly in force. The ordinances in force at the daté of the acceptance of the municipal chapter did not require another publication, even conceding, which we expressly do not, that after proof has been made of the existence of an ordinance, and that it had been regularly adopted, still it devolves upon the city to show that the ordinance had in fact also been published. In case of ancient ordinances this would often be impossible.

Affirmed.